DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity and Status of Claims
2.	This application is a continuation of application serial no. 16/370,086 filed March 29, 2019 (now issued as U.S. Patent No.10,900,356), which is a continuation of application serial no. 14/397,787 filed October 29, 2014 (now issued as U.S. Patent No. 10,294,787).  Applicant’s preliminary amendment filed January 20, 2021, has been entered.  After entry of the preliminary amendment, claims 1-8, 16-27, 43-45, and 59-63 are pending in the application; of these, claims 1, 16, and 59 are independent.  All of the currently pending claims have been examined in the present Office action.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-8, 16-27, 43-45, and 59-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,294,787.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

5.	Claims 1-8, 16-27, 43-45, and 59-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,900,356.  Although the the claims in the instant application are somewhat broader and/or any differences in the claims are obvious in light of the rejections below.

Claim Objections
6.	Claims 7, 23, 24-27, 43-44, and 59-63 are objected to because of the following informalities:  
In line 2 of claim 7, “a lateral force configured receive a force” does not read properly.
In line 2 of claim 23, “a lateral force configured receive a force” does not read properly.
In line 5 of claim 24, “the supper and lower surface” does not read properly.
In line 4 of claim 44, “the access hold” does not read properly.
In line 11 of claim 59, “the supper and lower surface” does not read properly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-8, 24-27, and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
	In line 6 of claim 1, the recitation “a mount” is indefinite; it is not clear whether this is intended to refer to the same previously-recited “mount” (see claim 1, line 5) or to some additional/other mount.
	In line 3 of claim 6 and in line 3 of claim 26, it appears that “the rear potion” should read “the rear portion”.  In any event, neither phrase has proper antecedent basis in the claims.
	In line 2 of claim 24, “the mounting” lacks proper antecedent basis in the claims.
	In line 2 of claim 26, “the upright portion” lacks proper antecedent basis in the claims.
	In line 4 of claim 44, the recitation “defines an access hole from into the receptacle” does not read properly such that the intended meaning of the language is not clear.
	
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11.	Claims 1-2, 5-8, 16-19, 22, and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krekeler, U.S. Patent No. 3,205,015.

With respect to claim 2, Krekeler further discloses a rounded transition disposed in the front region of the bit between the head portion and the mounting portion and configured to provide a clearance between the head portion and the mount when the mounting portion is retained by the mount (see, e.g., the solid line portion of Fig. 1 or Fig. 2); this clearance is configured to permit (i.e., is capable of permitting) insertion of a bit-removal tool between the head portion of the bit and the mount.
With respect to claims 5-6 and 22, the Krekeler mounting portion includes a substantially flat upright portion (e.g., the front surface of the shank 8 extending between the bit head and the pin 10) extending from the head portion and the pin 10 forms a protrusion extending laterally from the upright portion with the first interlocking surface facing toward the head portion.
With respect to claim 7, the Krekeler interlocking feature includes a lateral surface (e.g., the front surface of the shank 8 extending beneath the pin 10 and including the area 25) that is configured to receive (i.e., is capable of receiving) a force to initiate a relative rotational movement.

With respect to claims 17-19, the Krekeler mount has a top surface (e.g., the surface that is contacted by the bit rear shoulder surface 9a).  The top surface is adjacent the receptacle 7 and extends to a front side of the receptacle (see Fig. 1).  Krekeler further discloses a rounded transition that is disposed in the front region of the bit between the head portion and the mounting portion and is configured to provide a clearance between the head portion and the top surface of the mount when the mounting portion is retained by the mount (see, e.g., the solid line portion of Fig. 1 or Fig. 2); this clearance is configured to permit (i.e., is capable of permitting) insertion of a bit-removal tool between the head portion of the bit and the mount.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


14.	Claims 3-4 and 20-21, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krekeler as applied to claims 1 and 16 above and further in view of Parrott, U.S. Patent Application Publication No. 2014/0312678.
	As discussed above, Krekeler discloses all of the limitations of claims 1 and 16.  Krekeler does not, however, disclose a rear rounded transition, as recited in claims 3 and 20.
In the same field of endeavor, Parrott discloses a mineral bit (i.e., pick 1) having a head portion 2 and a mounting portion (shank 4) to be inserted into a receptacle (aperture 17) of a mount (block 16).  Parrott teaches providing a rear rounded transition between the head portion and the mounting portion (see the concave seating surface 13 in Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made, in view of the teaching in Parrott, to provide the Krekeler bit with a rear rounded transition, in order to reduce stress concentrations during use of the bit.
With respect to claims 4 and 21, the Parrott rear rounded transition is configured to interface with the mount (the mount 16 is provided with a corresponding convex seating surface 19 to match the convex seating surface 13; see Fig. 3 and paragraph [0049]).

15.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krekeler as applied to claim 22 above and further in view of Steinkuhl et al., U.S. Patent No. 5,092,660 (“Steinkuhl”).
	As discussed above, Krekeler discloses all of the limitations of claim 22.  Although Krekeler further discloses that the interlocking feature includes a lateral surface (e.g., the front surface of the shank 8 extending beneath the pin 10 and including the area 25), the Krekeler 
	In the same field of endeavor, Steinkuhl discloses a mineral bit (cutter bit 4; see Figs. 1-2) having a mounting portion (shank 6) that is inserted into a receptacle (socket 3) of a mount (holder 2) by relative rotational movement between the bit and the mount (note the arrow 18 in Fig. 2).  The bit includes an interlocking feature (e.g., a support surface 12 which interacts with a complementarily-shaped surface 11 of a wall portion 7) including a lateral surface (the outer surface of the bit projection 13).  The Steinkuhl mount includes an opening 10 that provides access to the outer surface of the projection 13 such that a force could be applied thereto in order to initiate rotation or pivoting of the bit (in a counter-clockwise direction, as viewed in Fig. 1) and release the shank 6 from the holder 2.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made, in view of the teaching in Steinkuhl, to provide the Krekeler mount 1 with an opening providing access to the area 25 of the bit mounting portion 8, in order to allow a force to be applied to the area 25 to initiate rotation of the bit to facilitate removal of the bit from the mount.

16.	Claims 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krekeler as applied to claim 16 above and further in view of Wild et al., U.S. Patent No. 4,609,227 (“Wild”).
	As discussed above, Krekeler discloses all of the limitations of claim 16.  Although Krekeler discloses a protrusion (pin 10) inside the receptacle 7, Krekeler does not disclose that upper and lower surfaces of the protrusion have different shapes, as recited in claim 24.
	In the same field of endeavor, Wild discloses a mineral bit (see, e.g., pick 303; Figs. 10-11) having a mounting portion (tool shank 305) that is inserted into a receptacle (receiving 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made, in view of the teaching in Wild, to provide the Krekeler protrusion having an arcuate upper surface and a flat lower surface, in order to provide a larger bearing area for the upper surface of the bit interlocking surface.
With respect to claim 26, the Krekeler mounting portion includes a substantially flat upright portion (e.g., the front surface of the shank 8 extending between the bit head and the pin 10) extending from the head portion.
With respect to claim 27, the Krekeler mount has a top surface (e.g., the surface that is contacted by the bit rear shoulder surface 9a).  The top surface is adjacent the receptacle 7 and interfaces with the rear shoulder surface of the bit.  

17.	Claims 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krekeler and Wild as applied to claim 27 above and further in view of Steinkuhl et al., U.S. Patent No. 5,092,660 (“Steinkuhl”).
	As discussed above, the combination of Krekeler and Wild discloses all of the limitations of claim 27.  Although Krekeler further discloses that the interlocking feature includes a lateral surface (e.g., the front surface of the shank 8 extending beneath the pin 10 and including the area 25), the Krekeler mount does not provide access to this surface, such that a force could be 
	In the same field of endeavor, Steinkuhl discloses a mineral bit (cutter bit 4; see Figs. 1-2) having a mounting portion (shank 6) that is inserted into a receptacle (socket 3) of a mount (holder 2) by relative rotational movement between the bit and the mount (note the arrow 18 in Fig. 2).  The bit includes an interlocking feature (e.g., a support surface 12 which interacts with a complementarily-shaped surface 11 of a wall portion 7) including a lateral surface (the outer surface of the bit projection 13).  The Steinkuhl mount includes an access hole (i.e., an opening 10) that provides access to the outer surface of the projection 13 such that a force could be applied thereto in order to initiate rotation or pivoting of the bit (in a counter-clockwise direction, as viewed in Fig. 1) and release the shank 6 from the holder 2.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made, in view of the teaching in Steinkuhl, to provide the Krekeler mount 1 with an access hole providing access to the area 25 of the bit mounting portion 8, in order to allow a force to be applied to the area 25 to initiate rotation of the bit to facilitate removal of the bit from the mount.

18.	Claims 59-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wild et al., U.S. Patent No. 4,609,227 (“Wild”) in view of Steinkuhl et al., U.S. Patent No. 5,092,660 (“Steinkuhl”).
Wild discloses a mount (holder 304; see Figs. 10-11) having a receptacle (receiving pocket 377) for receiving a portion (tool shank 305) of a mineral bit (pick 303) and including an interlocking feature configured to allow withdrawal of the bit from the mount by rotation of the bit relative to the mount (see col. 6, lines 41-60).  The interlocking feature includes a protrusion (e.g., rotary joint 316 and overhang 320’) that forms a narrowed passage of the mount and that 
In the same field of endeavor, Steinkuhl discloses a mineral bit (cutter bit 4; see Figs. 1-2) having a mounting portion (shank 6) that is inserted into a receptacle (socket 3) of a mount (holder 2) by relative rotational movement between the bit and the mount (note the arrow 18 in Fig. 2).  The bit includes an interlocking feature (e.g., a support surface 12 which interacts with a complementarily-shaped surface 11 of a wall portion 7).  The Steinkuhl mount includes an access hole (i.e., an opening 10) that provides access to the outer surface of a projection 13 of the bit such that a force could be applied thereto in order to initiate rotation or pivoting of the bit (in a counter-clockwise direction, as viewed in Fig. 1) to release the bit shank 6 from the holder 2.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made, in view of the teaching in Steinkuhl, to provide the Wild mount with an access hole through the front wall 320 of the holder 304, providing access to the left-most surface of the shank 305 of the bit (as viewed in Fig. 10), in order to allow a force to be applied to the shank left-most surface to initiate rotation of the bit to facilitate its removal from the mount.
With respect to claim 61, the Wild mount 304 includes an upper surface that interfaces with a shoulder surface (i.e., the lower surface of spur 370) of the bit.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        29 September 2021